[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________             FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-13393         ELEVENTH CIRCUIT
                                        Non-Argument Calendar         FEB 9, 2012
                                      ________________________        JOHN LEY
                                                                        CLERK
                           D.C. Docket No. 3:09-cv-00069-DHB-WLB



ARNOLD VERNARD PORTER,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff - Appellant,

                                              versus

DR. WILLIAM SIGHTLER,
MD,

llllllllllllllllllllllllllllllllllllllll                           Defendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Georgia
                                 ________________________

                                           (February 9, 2012)



Before TJOFLAT, EDMONDSON, and CARNES, Circuit Judges.

PER CURIAM:
       Arnold Porter, proceeding pro se,1 appeals the district court’s dismissal of

his 42 U.S.C. § 1983 claim against William Sightler, a prison physician and

Porter’s primary care provider at Wheeler Correctional Facility in Alamo, Georgia.

The district court dismissed the case without prejudice, finding that Porter had not

properly exhausted his administrative remedies as required by the Prison

Litigation Reform Act.

                                                 I.

       While incarcerated at Wheeler, Porter suffered a heart attack on October 15,

2007. He filed an informal grievance with the prison’s grievance coordinator on

April 14, 2008, alleging that Dr. Sightler caused his heart attack by providing

improper care. Because Porter filed that informal grievance six months after his

heart attack, the grievance coordinator rejected it as untimely under the prison’s

three-step grievance procedure. That procedure is: (1) if a Wheeler inmate has a

complaint against prison staff, that inmate must first file an informal grievance

within ten days of the event about which he complains, but the ten-day time limit

may be waived upon a showing of good cause; (2) if the informal grievance does

not resolve the inmate’s complaint, he may file a formal complaint with the



       1
        Porter was represented by an attorney for part of the proceedings in this case, but that
attorney eventually filed a motion to withdraw as counsel, which the court granted.

                                                 2
prison’s warden; and (3) if the warden denies the formal complaint, the inmate

may appeal to the Georgia Department of Corrections’ central office.

      After the rejection of his informal grievance as untimely filed, Porter filed a

42 U.S.C. § 1983 complaint in federal district court against Dr. Sightler. He

alleged that the doctor’s deliberate indifference to his serious medical needs,

which ultimately caused his heart attack, was cruel and unusual punishment in

violation of the Eighth Amendment and a violation of his Fourteenth Amendment

right to due process. Dr. Sightler moved for summary judgment, based in part on

Porter’s failure to exhaust his administrative remedies as required by the PLRA.

The district court treated that motion as a motion to dismiss and dismissed the case

without prejudice because it found that Porter had not timely filed an informal

grievance and had not shown good cause for his untimely filing. This appeal

followed.

                                          II.

      Under the PLRA, “a prisoner confined in any jail, prison, or other

correctional facility” cannot bring a § 1983 action “until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). “Therefore, when

a state provides a grievance procedure for its prisoners, . . . an inmate alleging

harm suffered from prison conditions must file a grievance and exhaust the

                                           3
remedies available under that procedure before pursuing a § 1983 lawsuit.”

Bryant v. Rich, 530 F.3d 1368, 1372 (11th Cir. 2008) (quotation marks omitted).

To properly exhaust their administrative remedies, state “[p]risoners must timely

meet the deadlines or the good cause standard of [the state’s] administrative

grievance procedures before filing a federal claim.” Johnson v. Meadows, 418

F.3d 1152, 1159 (11th Cir. 2005).

      The failure to exhaust administrative remedies is an affirmative defense

under the PLRA, Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2005),

which is treated as a matter in abatement, Turner v. Burnside, 541 F.3d 1077, 1082

(11th Cir. 2008). The defendant should raise that defense in a motion to dismiss

or the court should treat it as such if the defendant raises it in a motion for

summary judgment. Bryant, 530 F.3d at 1375. And because “exhaustion is

nothing more than a precondition to an adjudication on the merits,” the district

court may resolve factual disputes if the parties have had a “sufficient opportunity

to develop a record.” Id. at 1374, 1376.

      We review de novo the dismissal of a lawsuit for failure to exhaust

administrative remedies under the PLRA, Parzyck v. Prison Health Servs., Inc.,

627 F.3d 1215, 1217 n.2 (11th Cir. 2010), but we review for clear error the court’s

factfindings, Bryant, 530 F.3d at 1377.

                                           4
                                         III.

      The district court did not clearly err in finding that Porter, without good

cause, untimely filed his informal grievance. He filed that grievance, which listed

October 15, 2007, as the date of Dr. Sightler’s alleged misconduct, on April 14,

2008—obviously not within ten days of October 15, 2007. There is no evidence

in the record that Porter ever requested or was granted a good-cause waiver for the

untimely filing. Nor has Porter alleged what that good cause might be. Because

he untimely filed his informal grievance without good cause, he did not exhaust

his administrative remedies.

      Porter asks us to excuse his failure to exhaust his administrative remedies,

asserting that, but for his attorney’s malpractice, he would have filed an affidavit

swearing that he had requested and was denied a formal grievance within ten days

of October 15, 2007. Porter did not mention that request and denial in his

complaint or in his deposition, and there is no evidence in the record showing that

he actually made such a request. We will not allow him to file that affidavit now

because it was not before the district court and would not show that the court

clearly erred in finding that he filed his informal grievance untimely and without

good cause.

      AFFIRMED.

                                          5